Citation Nr: 0412209	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  98-12 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to June 
1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

This case was previously before the Board in May 2000 and 
June 2003.  In May 2000, the Board issued a decision finding 
the claim for service connection for PTSD well-grounded, but 
remanded for development, including to obtain service 
department records and the veteran's service personnel 
records.  In June 2003, the Board again remanded to obtain 
unit histories for the unit to which the veteran was 
assigned, and for verification of specific stressors by the 
U.S. Armed Forces Center for Research of Unit Records 
(USAFCRUR).  Unfortunately, for reasons described below, the 
Board finds that this case must again be remanded for further 
development.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


REMAND

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act (VCAA) was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

Initially, the Board notes that the evidence of record shows 
that the veteran has been diagnosed with PTSD that has been 
etiologically linked to his averred experiences during active 
service on board an aircraft carrier from 1972 to 1973.  The 
carrier, the USS [redacted], was stationed off the Coast of 
Vietnam during this time.  In addition, the veteran has 
provided specific details as to his averred stressors.

As above noted, this case has twice been remanded for 
development, including to obtain service personnel records, 
unit histories, and other documents in an attempt to verify 
the veteran's averred stressors.  In the last such remand, 
the Board noted that the RO should attempt to verify three 
purported stressors, which it described in general.  It 
cannot be determined from the record whether the RO forwarded 
the veteran's stressor statement.  Notwithstanding, in its 
request to USASCRUR, the RO indicated that the names of 
individuals involved in the incidents were unknown.  And, 
while the RO provided some details concerning the stressful 
events the veteran described, it did not provide all the 
available details.  Accordingly, USASCRUR responded that it 
was unable to search for the identified events.

Therefore, the Board finds it is necessary to remand this 
claim for compliance with the June 2003 Remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (A remand by the United 
States Court of Appeals for Veterans Claims (Court) or Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 327 
F.3d 1339 (Fed. Cir. 2003) invalidated the Board's ability to 
cure VCAA deficiencies.  Therefore a remand is required in 
this appeal so that additional development may be undertaken 
in order to fulfill the Department's duty to assist the 
appellant with his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

2.  The RO should again send the veteran 
a development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Please remind the 
veteran that it is necessary to give as 
specific and detailed information about 
the persons, places, and events involved 
as possible, including as accurate a date 
for the event as possible, so as to 
enable the service department to verify 
the identified stressors.  

3.  The RO should, in addition, afford 
the veteran an opportunity to provide 
buddy statements from individuals who may 
have witnessed the stressors the veteran 
identifies.

4.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) provide any available 
information which might corroborate the 
veteran's averred inservice stressors.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, part 3, chapter 5, paragraph 5.14.  
The RO should provide USASCRUR with a 
description of the averred stressors, 
including any additional stressors the 
veteran may identify in response to the 
development letter.  The letter should 
include the following information: 
?	The crash of an aircraft into other 
aircraft on the flight deck of the 
USS [redacted] (CVA-66) in 
approximately [redacted]1972 with 
resultant explosion and burns 
sustained by approximately six men.  
Individual units present as part of 
Carrier Air Wing 8 include, but are 
not limited to, VA-86.  Individuals 
who witnessed the event include  
[redacted], [redacted], [redacted](enlisted 
airmen) and Lt. [redacted].
?	The death of a flight deck crewman 
when he was sucked into the air 
intake of a jet, on the flight deck 
of the USS [redacted] in approximately 
[redacted]1972, requiring the 
dismantling of the air craft.  
Individual units present as part of 
Carrier Air Wing 8 include, but are 
not limited to, VA-86.  Individuals 
who witnessed the event include  
[redacted], [redacted], and [redacted] (enlisted 
airmen).
?	The death of Lt. Cmdr. [redacted] 
in an aircraft crash on the deck of 
the USS [redacted] in approximately 
[redacted]1973, witnessed by [redacted]
(spelling unverified), [redacted], [redacted]
(enlisted airmen) and Cdr. [redacted].

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  In particular, the RO 
should also provide USASCRUR with copies 
of the veteran's stressor statements 
received in September 1996 (marked with a 
large fluorescent yellow sticky), the 
October 1997 VA examination report, and 
any additional stressor statements the 
veteran provides in response to this 
remand.

5.  In addition, the RO is requested to 
complete any and all follow-up actions 
referred by USASCRUR, including 
requesting Morning Reports and other such 
reports which could be used to verify 
daily personnel actions from National 
Personnel Records Center (NPRC).

In particular, the RO should request the 
WESTPAC Cruise Report for the USS [redacted] 
(CVA-66), which includes the operating 
reports/lessons learned, and statistics 
involving casualties and loss of 
equipment.  This document is referenced 
in the history provided by USASCRUR, and 
described as "enclosure (1)" on page 4 
of the history dated in 1972.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




